Citation Nr: 0121228	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  97-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability, including osteoarthritis.


REPRESENTATION

Appellant represented by:	Raymond deLevie, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1980 to 
September 1983, and thereafter served in the U.S. Army 
Reserves. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in May 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In October 1985, the RO denied entitlement to service 
connection for a bilateral knee condition.  The veteran was 
duly notified of the decision on October 23, 1985; however, 
she did not file a timely notice of disagreement or 
substantive appeal and the decision became final.  In 
February 1996, she submitted a statement in an attempt to 
reopen her claim for service connection for a bilateral knee 
condition.  In May 1996, the RO found that the evidence was 
not new and material and this appeal ensued. 

The veteran appealed the RO's denial of reopening of the clam 
and, on January 29, 1999, the Board issued a decision denying 
an appeal of the claim to reopen.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  By an order issued on October 
25, 2000, the Court vacated the January 1999 decision of the 
Board.  By its order, which was based on a Joint Motion for 
Remand, the Court also remanded this issue to the Board for 
readjudication of the claim.  


FINDINGS OF FACT

1.  In October 1985, the agency of original jurisdiction 
denied service connection for a bilateral knee condition.  
The veteran was duly notified of the decision on October 23, 
1985, and did not enter notice of disagreement within one 
year of issuance of this notice.

2.  Evidence added to the record since the October 1985 
rating decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 


CONCLUSIONS OF LAW

1.  The October 1985 RO decision, denying service connection 
for a bilateral knee disability, became final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).


2.  Evidence received since the October 1985 rating decision 
is new and material, and the veteran's claim for service 
connection for a bilateral knee disability, including 
arthritis, has been reopened.  38 U.S.C.A. § 5108 (West 
1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, as to the issue of whether new and material 
evidence has been presented to reopen the claim for service 
connection, the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.  In this regard, the 
Board notes that VA outpatient treatment records were 
requested and received.  The veteran was afforded a personal 
hearing in October 1996.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all treatment 
records which might be relevant to the veteran's claim, and 
the veteran has not identified any additional treatment 
records which have not been obtained.  The October 2000 Court 
order addressed the requirements to reopen a final decision.  
Accordingly, no further notice to the veteran or assistance 
in acquiring medical evidence is required by the new statute.  

The Board notes that, in a letter dated March 12, 2001, the 
veteran's attorney requested a personal hearing.  A March 19, 
2001 Report of Contact clarified that the request was for a 
hearing at the RO.  The veteran was granted an additional 90 
day extension of time, until June 15, 2001, to present 
additional evidence or argument.  In light of the Board's 
current decision to reopen the veteran's claim for service 
connection, any hearing testimony that might constitute new 
evidence, and any argument with regard to the question of 
whether new and material evidence had been presented, would 
not result in any additional benefit to the veteran.  The 
veteran has not been prejudiced by not being afforded the 
requested personal hearing on the new and material evidence 
issue because, upon Remand and adjudication of this case by 
the RO on the merits, the veteran may request a personal 
hearing on the merits of the claim and is free to present 
hearing testimony or argument on the merits of the claim, and 
is free to submit any additional evidence to be considered on 
the merits.  For these reasons, the Board finds that the 
veteran has not been prejudiced by the Board's current 
decision on the issue of whether new and material evidence 
had been presented to reopen the claim without the requested 
personal hearing before the RO.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If a NOD is not filed within one year of notice 
of the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once a RO decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108.  If new and material evidence is presented or secured 
with regard to a claim that was disallowed, the VA Secretary 
must reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.102, 3.156, 20.1105.

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  An October 1985 rating decision denied 
service connection for a bilateral knee condition.  By letter 
dated in October 1985, the veteran was duly notified of the 
decision.  The October 1985 rating decision became final when 
the veteran did not file a notice of disagreement within one 
year of the date that she was notified of the unfavorable 
determination.  38 U.S.C.A. § 7105(b),(c) (West 1991); 38 
C.F.R. §§ 20.302, 20.1103.  Consequently, the evidence that 
must be considered in determining whether there is a basis 
for reopening this claim is that evidence added to the record 
since the October 1985 rating decision, the last disposition 
in which the veteran's claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 290, 214-219 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  See 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new 
and material evidence had been presented, the claim was 
reopened and considered based upon all of the evidence of 
record, to determine if it was well grounded.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim 
was well grounded, VA had a duty to assist in the development 
of the claim under 38 U.S.C.A. § 5107, and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000 the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5107), which removed the requirement that a veteran submit 
a well-grounded claim.

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), 
using a different analysis.  The first step requires that the 
evidence be "new" and not of record when the last final 
decision denying the claim was made.  See Struck v. Brown, 9 
Vet. App. 145, 151 (1996).  In other words, the evidence 
cannot be cumulative or redundant.  See 38 C.F.R. § 3.156(a).  
The second step requires determining whether the newly 
presented evidence "bears directly and substantially upon 
the matter under consideration." The final step in the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. 
Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean 
that the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge at 
1363 (citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. At 52274 (1990)).  The credibility of the new 
evidence is to be presumed for the purpose of determining 
whether new and material evidence has been submitted to 
reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The evidence which was of record at the time of the October 
1985 RO rating decision included service personnel records, 
partial service medical records, and a VA compensation 
examination report.  Service personnel records reflected that 
the veteran's military occupational specialty was a stock 
control specialist.  Service medical records reflected that, 
at the service entrance examination in 1980, the veteran's 
lower extremities were evaluated as normal.  The partial 
service medical records otherwise recorded no complaints 
regarding knee symptomatology.  

At a VA examination in July 1985, the veteran presented a 4 
to 5 year history of aching in the knees, the left greater 
than the right, which was worse with activity or standing for 
a prolonged period.  She reported that in service in 1981 a 
problem of numbness developed in her feet and legs, up to her 
knee cap, with soreness in the joint.  She denied swelling, 
denied a known injury, and reported that she jogged 2 miles 
per day.  She complained that her knee caps hurt when 
jogging, of numbness in both legs, joint soreness, pain in 
legs when walking, that the left knee cap felt like it would 
give out, the leg tired quickly, feeling of numbness at 
night, and that prolonged standing bothered her leg.  
Physical examination revealed no swelling, tenderness, or 
warmth, full range of motion, and normal sensor, reflexes, 
and motor sensory of the lower extremities, and was otherwise 
negative.  X-rays of the knees revealed no bony abnormalities 
of the knees.  The relevant diagnosis was a history of 
arthralgia of the knee joints. 

Pertinent evidence added to the record since the October 1985 
rating decision includes a more complete copy of the service 
medical records, private medical records which reflect post-
service treatment for the knees, including arthroscopies, 
beginning in 1988, the veteran's statement and hearing 
testimony, and some medical evidence of current diagnosis, 
including a possible diagnosis of osteoarthritis of the 
knees.  Service medical records reflect that in April 1982 
the veteran complained of numbness to the right foot and pain 
in both legs.  In January 1982, the veteran was seen for 
possible muscle sprain and minor joint pain.  In June 1982, 
she complained of right knee pain, which was assessed as mild 
right knee strain, lateral collateral ligament.  Other 
entries reflect various complaints pertaining to the feet, 
ankles, and leg.  At an examination in March 1983, the 
veteran reported that she did not have and had never had 
swollen or painful joints, cramps in her legs, arthritis, 
rheumatism, or bursitis, bone, joint, or other deformity, a 
trick or locked knee, or foot trouble.  The examiner noted, 
however, that there was documentation of left knee problems 
(collateral ligament strain) in 1982, but that there had been 
no problems since then.  An examination in March 1983 
resulted in the clinical finding that the knees were within 
normal limits.  At the service separation examination in 
February 1985, the veteran reported that she did not have and 
had never had swollen or painful joints, cramps in her legs, 
arthritis, rheumatism, or bursitis, bone, joint, or other 
deformity, a trick or locked knee, or foot trouble.  

VA outpatient treatment records dated from July 1984 include 
the following: complaints of numb feelings of the knees and 
feet (July 1984), a two year history of tingling of both legs 
(August 1984), a three week history of numbness and aching 
(October 1984), a peroneal nerve conduction study within 
normal limits (December 1984), a history of having been hit 
by a car in 1974 (January 1985), and numbness of the left 
knee and left leg (January 1985). 

Private outpatient treatment reports from Karen Glasgow, 
M.D., dated from July to December 1986, reflect that in July 
1986 the veteran reported that VA had diagnosed "arthritis" 
of the knees.  An examination of the knees in July 1986 was 
unremarkable, described as a "normal exam."  The resulting 
diagnosis was possible osteoarthritis of the knees by 
history. 

Private treatment reports and a letter from Phillip Jeffers, 
M.D., reflect that the veteran was treated from October 1988 
to July 1993 for chondromalacia patella with lateral 
subluxation and adhesions.  In March 1989, she underwent 
arthroscopic right knee surgery.  She later underwent 
bilateral arthroscopic knee surgery for debridement of 
adhesions on the right and chondroplasty on the left.  

During a personal hearing in October 1996, the veteran 
testified: that she had no knee pain prior to service; that 
in service she first "received pain" in her knees, which 
began in her feet and then went all the way up to her knees; 
that her duties as a stock clerk involved a great deal of 
climbing up and down ladders, lifting, squatting, and 
bending; that she presented herself 15 or 20 times during 
service for treatment for complaints of knee pain; that she 
felt the VA examination in July 1985 was inadequate, and that 
she did not understand the examiner's question about trauma 
to the knees; that she could not say that she received 
treatment for a knee condition within a year of service 
separation; and that she had experienced pain since service 
separation in 1984.  She also testified regarding more recent 
knee symptomatology.  

In a statement on appeal in June 1997, the veteran wrote that 
during service she went to the doctor "on several 
occasion[s]" about her knee pain; that after service she did 
not go to VA for "awhile"; that she later sought treatment 
from orthopedic doctors; and that she was still having 
problems with her knees.

In interpreting 38 C.F.R. § 3.156(a), the Court has stated 
that it was not clear to what extent this regulation 
"addresses the final ratings decision rather than emphasizes 
the importance of ensuring that the evidentiary record is 
complete before a ratings decision is made."  The Court has 
further elaborated that, although not every piece of new 
evidence is material, "some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability."  Hodge at 
1363.  

After a review of the additional evidence submitted by the 
veteran since the prior final October 1985 decision, the 
Board finds that new and material evidence sufficient to 
reopen a claim of entitlement to service connection for a 
right knee disability has been submitted.  The service 
medical record evidence which reflects no clinical findings 
regarding the knees at service entrance is not "new" 
evidence, as it was a part of the evidence of record 
considered by the October 1985 rating decision.  A diagnosis 
of a history of arthralgia in the knee joints was also a part 
of the evidence contained in the 1985 VA examination report.  
The veteran's testimony regarding a reported history of knee 
pain in service, and continuous knee pain or symptomatology 
after service separation in 1983, is also not new, in that it 
was considered at the time of the October 1985 RO rating 
decision.

However, the new evidence submitted by the veteran includes 
additional service medical record evidence, private medical 
evidence reflecting treatment for bilateral knee disorders 
after service, a diagnosis of possible osteoarthritis of the 
knees by history, a diagnosis of chondromalacia patella with 
lateral subluxation and adhesions, and evidence of post-
service arthroscopic knee surgeries.  For the purpose of 
determining whether new and material evidence has been 
presented to reopen the claim for service connection, the 
Board will presume the truthfulness of the veteran's 
additional statements, personal hearing testimony, and other 
lay statement, and will presume the truthfulness of the 
medical evidence without weighing it against any other 
medical evidence of record.  The Board does not reach the 
merit-based determination at this juncture as to whether the 
evidence, including the new evidence, is credible when 
weighed against other evidence of record, including the 
service medical records.  Assuming the credibility of the new 
evidence, the Board finds that the new evidence at least 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's disability and adds 
to a more "complete and accurate record."  Id.  

For these reasons, the Board finds that the additional 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the veteran's claim for service 
connection for a bilateral knee disability, including 
osteoarthritis, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral knee 
condition, including osteoarthritis, is reopened; to this 
extent only, the appeal is granted.


REMAND

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim for 
service connection for a right knee disability has been 
reopened, upon Remand, the RO should adjudicate on the merits 
the veteran's claim of entitlement to service connection for 
bilateral knee disability, including osteoarthritis.  In its 
de novo review of the claim, the RO should weigh all the 
evidence for and against the veteran's claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Only injuries, not 
diseases, which occur on Reserve duty warrant service 
connection.  See 38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. 
§ 3.6(a) (2000).  Osteoarthritis is a disease process.  

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, in light of the 
Board's reopening of the claim for service connection for 
bilateral knee disability, including osteoarthritis, the RO 
should review this case to insure compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Because the RO has not yet had the opportunity to consider 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92). 

The Veterans Claims Assistance Act of 2000 provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Such assistance includes a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  Such 
examination or opinion is necessary to make a decision on a 
claim if the evidence of record, including lay statements of 
the claimant, contain competent evidence of current 
disability or persistent symptoms of current disability, 
indicate that the disability or symptoms may be associated 
with service, and does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2098 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(d)).  A VA examination or 
medical opinion is not required where there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim, see Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2097 (2000) (to be codified as amended at 38 U.S.C. § 
5103A(a)(2)), or is not necessary to make a decision on the 
claim, see Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2098 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(d)).  

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim for 
service connection for bilateral knee disability, including 
osteoarthritis, has been reopened, further development is 
required.  Accordingly, this case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should request any recent 
treatment records of the veteran and 
associate them with the claims file. 
Any VA medical records (not already of 
record) should be associated with the 
claims file.

2.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The RO should determine whether 
there is a reasonable possibility that 
any such assistance would aid in 
substantiating the claim, and whether 
further assistance is necessary to make a 
decision on the claim, including, if 
necessary, a VA examination and/or 
medical opinion.  

3.  The RO should review the expanded 
record and adjudicate on the merits the 
veteran's claim for service connection 
for a bilateral knee disability, 
including osteoarthritis.  

4.  After completion of the above, if the 
determination of service connection for 
bilateral knee disability, including 
osteoarthritis, remains adverse to the 
veteran, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
should be given an appropriate time in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to comply with due process and 
the duty to assist the veteran with the development of her 
reopened claim for service connection for bilateral knee 
disability, including osteoarthritis.  The veteran is free to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 



